Fourth Court of Appeals
                                San Antonio, Texas
                                      March 5, 2014

                                   No. 04-13-00197-CV

   IN THE MATTER OF THE GUARDIANSHIP OF CARLOS BENAVIDES JR. An
                               Incapacitated Person,
                                    Appellant
             From the County Court at Law No 2, Webb County, Texas
                        Trial Court No. 2011PB000081L2
                     Honorable Jesus Garza, Judge Presiding


                                     ORDER
       The Appellant’s Unopposed Motion for Extension of Time to File Motion for Rehearing
and Motion for En Banc Reconsideration is GRANTED. The motion for rehearing and en banc
reconsideration if any, are due on April 7, 2014.



                                                _________________________________
                                                Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court